oOo eo NY Dn A ee WY NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-05393-DMR Document 79 Filed 12/06/19 Page 1 of 2

Lori E. Andrus (SBN 205816)
lori@andrusanderson.com
ANDRUS ANDERSON LLP

155 Montgomery Street, Suite 900
San Francisco, CA 94104
Telephone: (415) 986-1400
Facsimile: (415) 986-1474

 

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION
JANE DOE, Case No.: 4:18-cv-05393-DMR
Plaintiff, CERTIFICATE OF SERVICE
Vs.
STUART DINNIS,
Defendant.

 

 

I am a citizen of Australia and am a licensed field agent, private investigator and owner
of RediServices, located in Flagstone, Queensland, Australia. ] am over eighteen (18) years of
age and not a party to the above-entitled action. My business address is 18 Pink Adler Court,
Flagstone, Queensland 4280, Australia.

 

, I caused to be served the following
documents:

1. First Amended Complaint;

2. Unredacted version of Plaintiffs Notice of Motion and Motion for Judgment Upon
Default; Memorandum of Points and Authorities in Support;

3. Unredacted version of the Declaration of Jane Doe in Support of Motion for
Judgment Upon Default;

4. Unsealed version of the Declaration of Jane Doe’s Daughter in Support of Motion
for Judgment Upon Default;

5. Unsealed version of the Declaration of Paul Laprairie in Support of Motion for
Judgment Upon Default;

6. Unsealed version of the Declaration of Benjamin Albritton in Support of Motion for

Judgment Upon Default; .

Second Doe Declaration in Support of Motion for Judgment Upon Default; and

8. Supplemental Declaration of Lori E. Andrus in Support of Motion for Judgment
Upon Default.

=

-l- Case No.: 4:18-cv-05393-DMR

 

 

 

PROOF OF SERVICE

 
Oo Oo NY DN OHO Fe WY NHN

NO HN BH KH KH KYO NO KR Dw wm mmm
co ~ ON ws & Ww ho — OQ oO ao nw NO A & Go bo hn oO

Case 4:18-cv-05393-DMR Document 79 Filed 12/06/19 Page 2 of 2

XX] By Private Service. I caused the documents to be delivered to Defendant, at the address
associated with his registered business, as set forth below.

SERVICE LIST

Stuart Dinnis
DINNIS & ASSOCIATES
46 Northcote Street
East Brisbane QLD 4169
Australia

Defendant

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

  

Dated: December _&, , 2019

 

John Lilley

-2- Case No.: 4:18-cv-05393-DMR

 

 

PROOF OF SERVICE

 

 
